907 F.2d 1138Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kenneth v. JONES, Plaintiff-Appellant,v.Paul M. KOVACK, Defendant-Appellee.Kenneth V. JONES, Plaintiff-Appellant,v.Paul M. KOVACK, Defendant-Appellee.
Nos. 90-7309, 90-7310.
United States Court of Appeals, Fourth Circuit.
Submitted June 4, 1990.Decided June 19, 1990.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Edward S. Northrop, Senior District Judge.  (C/A No. 89-2997-N)
Kenneth V. Jones, appellant pro se.
John Joseph Curran, Jr., Attorney General, Stephanie Judith Lane-Weber, Assistant Attorney General, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Kenneth V. Jones appeals from the district court's orders denying relief under 42 U.S.C. Sec. 1983 and denying his motion to vacate judgment.  Our review of the record and the district court's opiniond discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Jones v. Kovack, C/A No. 89-2997-N (D.Md. Mar. 2 and Mar. 15, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.